Order filed November 1, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00028-CR
                              NO. 14-16-00029-CR
                                  ____________

                       JEFF WINGWAI MA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 15
                           Harris County, Texas
                Trial Court Cause Nos. 2029523 & 2029524

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 35, an
audio recording.
      The clerk of the County Criminal Court at Law No. 15 is directed to deliver
to the clerk of this court the original of State's Exhibit 35, an audio recording, on or
before November 8, 2016. The clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 35, an audio recording, to the clerk of the County Criminal Court at Law No.
15.



                                                PER CURIAM